              Case:20-02271-swd           Doc #:23-4 Filed: 08/13/2020   Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN
IN RE:
         TIMOTHY MICHAEL LITTLE                        HONORABLE SCOTT W. DALES
                                                       CASE NO. 20-02271-SWD
                                                       CHAPTER 13
            DEBTOR.
_________________________________/


         ORDER FOR RELIEF FROM AUTOMATIC STAY AND FOR WAIVER
         OF PROVISIONS OF FRBP 4001(a)(3) AS TO SANTANDER CONSUMER
         USA INC. DBA CHRYSLER CAPITAL AS SERVICER FOR CCAP AUTO
                                 LEASE LTD.


         Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease

Ltd. (“Creditor”) having filed its Motion for Relief from the Automatic Stay and for Waiver of

the Provisions of FRBP 4001(a)(3); no parties having filed an objection to said Motion pursuant

to the Notice of Motion; and the Affidavit of No Objection having been filed in this matter:

         IT IS ORDERED that:

         1)     The Automatic Stay of 11 U.S.C. ' 362 is terminated as to the interest of

Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease Ltd. in the

2019 Dodge Charger, Vehicle Identification No. 2C3CDXGJ4KH588240.

         2)     The Creditor is free to pursue its applicable non-bankruptcy remedies with respect

to its interest in the subject vehicle.
            Case:20-02271-swd     Doc #:23-4 Filed: 08/13/2020      Page 2 of 2




       3)     Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is waived and the

Creditor may immediately enforce and implement this Order.

                                     END OF ORDER

Prepared by:
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
